 1                                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:19-MC-00069-RSL
11
                              Plaintiff,                         (2:13-CR-00374-MJP-1)
12
             v.                                            Continuing Garnishment Order
13
     JONATHAN PARK,
14
             Defendant/Judgment Debtor,
15
           and
16
     CATHAY BANK,
17
                             Garnishee.
18
19
            A Writ of Continuing Garnishment, directed to Garnishee, Cathay Bank,
20
     has been duly issued and served upon the Garnishee. Pursuant to the Writ,
21
     Cathay Bank filed its Form Answer on July 11, 2019, stating that at the time
22
23   of the service of the Writ, Defendant/Judgment Debtor Jonathan Park’s

24   spouse, Jisoo Park, was an active employee who was paid bi-weekly, and who
25
     maintained interest in a company 401k plan that is in the possession,
26
     custody or control of the Garnishee.
27
28

     CONTINUING GARNISHMENT ORDER (USA v.                                    UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     Jonathan Park & Cathay Bank, Court Nos. 2:19-MC-00069-RSL                       SEATTLE, WA 98101
     & 2:13-CR-00374-MJP-1) - 1                                                      PHONE: 206-553-7970
 1           After notification of the garnishment proceeding was mailed to the
 2
     parties on or about June 20, 2019, the Defendant/Judgment Debtor and his
 3
     spouse have not requested a hearing to determine exempt property as of this
 4
     date.
 5
 6           IT IS THEREFORE ORDERED as follows:

 7           That the Garnishee, Cathay Bank, shall pay to the United States
 8
     District Court for the Western District of Washington, (1) the non-exempt
 9
     earnings payable to Defendant/Judgment Debtor’s spouse, Jisoo Park, upon
10
     each period of time when Ms. Park is entitled to receive such funds, and (2)
11
12   the entire amount (less federal tax withholdings paid to the Internal Revenue

13   Service) of non-exempt property from any and all accounts, including the
14
     company 401k plan, in the Garnishee’s possession, custody or control, in
15
     which Jisoo Park maintains an interest and meets the requirements to
16
     withdraw, or becomes eligible to withdraw, but such amount shall not exceed
17
18   the amount necessary to pay Mr. Park’s restitution balance in full; and

19           That the Garnishee shall continue said payments, if any, until
20
     Defendant/Judgment Debtor Jonathan Park’s debt is paid in full or until
21
     Jisoo Park is no longer an active employee of Garnishee and the Garnishee no
22
     longer has possession, custody, or control of any funds due and owing to Ms.
23
24   Park or until further order of this Court. This includes all monies required to

25   be previously withheld by the Garnishee, in accordance with the Writ of
26
     Continuing Garnishment;
27
28

     CONTINUING GARNISHMENT ORDER (USA v.                        UNITED STATES ATTORNEY’S OFFICE
                                                                  700 STEWART STREET, SUITE 5220
     Jonathan Park & Cathay Bank, Court Nos. 2:19-MC-00069-RSL           SEATTLE, WA 98101
     & 2:13-CR-00374-MJP-1) - 2                                          PHONE: 206-553-7970
 1          That such payment(s) shall be applied to Defendant/Judgment Debtor
 2
     Jonathan Park’s outstanding restitution obligation, by the United States
 3
     District Court for the Western District of Washington; and
 4
            That the payments shall be made out to the United States District
 5
 6   Court, Western District of Washington, referencing Case Nos. 2:13-CR-00374-

 7   MJP-1 and 2:19-MC-00069-RSL, and to deliver such payment either
 8
     personally or by First Class Mail to:
 9
                    United States District Court, Western District of Washington
10                  Attn: Financial Clerk – Lobby Level
                    700 Stewart Street
11
                    Seattle, Washington 98101
12
            Dated this 3rd day of October, 2019.
13
14
                                     A
                                     JUDGE ROBERT S. LASNIK
15
                                     United States District Court Judge
16
17   Presented by:
18
19   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA #34609
20   Assistant United States Attorney
21
22
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v.                             UNITED STATES ATTORNEY’S OFFICE
                                                                       700 STEWART STREET, SUITE 5220
     Jonathan Park & Cathay Bank, Court Nos. 2:19-MC-00069-RSL                SEATTLE, WA 98101
     & 2:13-CR-00374-MJP-1) - 3                                               PHONE: 206-553-7970
